UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2396


RHONDA MEISNER,

                  Plaintiff - Appellant,

          v.

ZYMOGENETICS INCORPORATED, a wholly owned subsidiary of
Bristol-Myers Squibb; TRACEY CALDERAZZO; ZYMOGENETICS LLC, a
wholly owned subsidiary of ZymoGenetics, Inc,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cv-00684-CMC)


Submitted:   July 28, 2015                  Decided:   August 11, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhonda Meisner, Appellant Pro Se. Stephanie E. Lewis, Jonathan
A. Roth, JACKSON LEWIS PC, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rhonda Meisner appeals the district court’s order accepting

the   recommendation     of    the       magistrate    judge,     granting    summary

judgment   to   Appellees,         and     affirming    the   magistrate     judge’s

denial of her motion to amend in her action alleging employment

discrimination    and     related         state-law     claims.      Meisner      also

appeals the district court’s orders denying her Fed. R. Civ. P.

59(e) motion and taxing costs to her.                     We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the   reasons    stated       by     the     district     court.        Meisner     v.

ZymoGenetics,    Inc.,     No.      3:12-cv-00684-CMC         (D.S.C.    Sept.     22,

2014; Nov. 25, 2014; Dec. 2, 2014).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2